QUESTION: Does the police department of a municipality have the legal authority to investigate the affairs of the sheriff's department when the sheriff's office is located within the jurisdictional boundary of the municipality?
SUMMARY: A municipal police department has the authority to investigate any unlawful activities of the individual members of the sheriff's department. An investigation into the official affairs of the office of sheriff, however, should be conducted by either the governor's office or the Florida Department of Criminal Law Enforcement. Initially, I assume that an investigation as contemplated by your inquiry would be concerned with activity which there is reasonable cause to believe violates the law or is in fact unlawful, and directed only to individual members or employees of the sheriff's department. Therefore, I direct and limit my response to the question of whether an employee of the sheriff's department possesses, by virtue of his position, individual immunity from investigation for violations of the law. Generally speaking, a deputy or other employee of the sheriff is liable to the same extent as any other person for any act constituting a crime under the law. [See] 80 C.J.S. Sheriffs and Constables s. 209. Indeed, even the sheriff is not relieved from liability for wrongful acts merely because he is sheriff. Holland v. Mayes, 19 So.2d 709 (Fla. 1944). However, I find no authority, implied or apparent, which would empower a municipal police department to conduct an investigation into the routine affairs, actions, or operations of the constitutional office of sheriff simply because the sheriff's office happens to be situated within the territorial boundaries of the municipality. If these activities are reasonably suspected to be unlawful, then I am of the opinion that an investigation relative thereto would be more appropriately initiated and conducted by either the governor's office or the Florida Department of Criminal Law Enforcement.